Citation Nr: 1200142	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In support of her claims, the Veteran testified at the RO's office in St. Petersburg, Florida (Travel Board hearing) held before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  A transcript of the hearing has been associated with the claims file.

Following the May 2009 certification of this appeal to the Board, the Veteran submitted additional evidence.  However, she waived her right to have the RO initially consider this evidence in an August 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran did not suffer an additional lumbar spine disability as a result of VA treatment or examination.

2.  The Veteran did not suffer an additional right knee disability as a result of VA treatment or examination.

3.  The Veteran did not suffer an additional left knee disability as a result of VA treatment or examination.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).

2.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right knee disorder have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).

3.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left knee disorder have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2007 and July 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claims, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The July 2007 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should her claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Both letters were provided prior to the initial RO adjudication of the Veteran's claims in January 2008.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  Her STRs, personnel records, and post-service VA treatment records have been obtained.  She was afforded the opportunity for a personal hearing with the undersigned AVLJ.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

In addition, the RO arranged for a VA compensation examination concerning the nature and etiology of her lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The report of that evaluation contains all findings needed to properly evaluate her lumbar spine disorder.  38 C.F.R. § 4.2 (2011).  With respect to the Veteran's bilateral knee disorder claims, a VA examination and medical opinion have not been sought.  However, the Board finds that the record contains sufficient competent medical evidence to decide these claims.  In particular, the Veteran does not contend that she suffered additional disabilities due to VA treatment or examination.  Instead, the Veteran asserts that her current disorders are due to a fall in the VA Medical Center (VAMC) hallway.  The VAMC records confirm that the Veteran was seen for emergency treatment following a fall at the facility.  The Veteran does not contend that this emergency treatment caused her current disorders.  Based on this evidence, there is no basis to find that additional disabilities have occurred; thus, there is no need for VA to obtain medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

38 U.S.C.A. § 1151 Claims

The Veteran contends that she is entitled to compensation under 38 U.S.C.A. 
§ 1151 for her lumbar spine disorder, right knee disorder, and left knee disorder.  Specifically, the Veteran asserts that in September 2006 she went to the VAMC for scheduled mental health treatment.  While she was coming out of the women's restroom, she slipped on a puddle of water located outside of the men's restroom and fell on both of her knees.  The Veteran asserts that this fall caused her current lumbar spine disorder and bilateral knee disorder.

If a veteran receives treatment by or through VA and sustains disability in addition to that for which she was being treated, VA compensation may be awarded as if the additional disability was service-connected.  38 U.S.C.A. § 1151.  To qualify, the additional disability cannot be a result of the veteran's willful misconduct and must have been caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA.  The proximate cause of the disability must be (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  Id.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2011).  38 C.F.R. § 3.361(d)(2).  Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  38 C.F.R. § 17.32(b).  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Here, the Board finds that the Veteran does not meet the initial requirement of an additional disability.  The incident in question is documented in the outpatient clinical records, which show that on September 12, 2006, the Veteran was seen at the West Palm Beach, Florida, VAMC for emergency treatment.  The Veteran told the VA physician that she slipped on a wet floor when leaving the bathroom and fell on her knees.  The VA physician diagnosed the Veteran with a contusion of the knee.  However, the Veteran does not allege that a specific VA treatment or examination caused an additional disability.  The Veteran does not assert that the September 2006 VA emergency treatment caused her current disorders.  Instead, she asserts that she has additional disabilities due to a fall that occurred at a VA facility, prior to her emergency VA treatment.  Section 1151 benefits apply to additional disabilities incurred as a result of actual examination or treatment in a facility by VA staff.  As previously mentioned, merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Thus, Section 1151 is not the appropriate avenue to seek this compensation.  The Veteran has not met the initial statutory requirement of an additional disability for each of her claims.  38 U.S.C.A. § 1151.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing.  The Veteran is competent to make observations, to include her current symptoms and how she fell at the VAMC.  As a layman, however, her opinion alone is not sufficient upon which to base a determination as to whether there exists an additional disability as a result of VA hospital care, medical or surgical treatment, or examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  While the Board is sympathetic to the Veteran's contentions, in the final analysis, the preponderance of the evidence is against the Veteran's claims, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder, right knee disorder, and left knee disorder are not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disorder is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


